DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. U.S. Patent Application Publication US2005/0193266A1.
As per claim 9, Subramanian teaches a method for providing a generic platform for completing different workflows, the method comprising: receiving, by a device, first information associated with performing multiple actions, wherein the information includes action information, for an action included in the multiple 41Docket No. 0104-0405 actions, that indicates at least one of code associated with the action or one or more inputs required to complete the action (¶ 0010-0011); receiving, by the device, second information for a set of workflows, including workflow information, for a workflow included in the set of workflows, that indicates one or more actions from the multiple actions and an order in which the one or more actions are to be completed for the workflow (¶ 0052, wherein a suite comprises multiple tests); storing, by the device, the first information associated with performing the multiple actions and the second information for the set of workflows in a data structure (¶ 0031); receiving, by the device, a request to complete the workflow included in the set of workflows, wherein the request indicates the workflow and one or more inputs associated with the workflow (¶ 0048-0049); identifying, by the device, the workflow information associated with the workflow in the data structure (¶ 0052); performing, by the device, the workflow based on the workflow information and the one or more inputs, wherein performing the workflow includes iteratively executing code for the one or more actions indicated by the workflow information and in the order indicated by the workflow information (¶ 0052, 0057-0058); and generating, by the device, monitoring information associated with the request based on performing the workflow that indicates output information of the workflow and a result of performing the workflow (¶ 0050, 0035). 
As per claim 10, Subramanian teaches the method of claim 9, further comprising: 42Docket No. 0104-0405 identifying target information that indicates an expected outcome of performing the workflow (¶ 0010, 0012); and comparing the target information to the output information indicated by the monitoring information (¶ 0010, 0012); and determining whether the workflow has been successfully completed based on comparing the target information to the output information indicated by the monitoring information (¶ 0037).
As per claim 11, Subramanian teaches the method of claim 10, wherein performing the workflow comprises performing the workflow at a first time; and wherein comparing the target information to the output information indicated by the monitoring information comprises comparing the target information to the output information indicated by the monitoring information at a second time that is after the first time (¶ 0010).
As per claim 12, Subramanian teaches the method of claim 10, wherein comparing the target information to the output information indicated by the monitoring information comprises comparing the target information to the output information indicated by the monitoring information at a first time, the method further comprising: comparing the target information to information associated with performing the workflow at a second time; and determining whether the workflow has been successfully completed based on comparing the target information to the information associated with performing the workflow at the second time (¶ 0010, 0012, 0037).
As per claim 13, Subramanian teaches the method of claim 9, further comprising: determining, based on the workflow information, a report timing associated with transmitting a report to a client device associated with the request, wherein the report timing indicates at least one of: that the report is to be transmitted when the device determines whether the request is valid, or that the report is to be transmitted when the device determines whether the workflow indicated by the request has been successfully completed; and transmitting, to the client device associated with the request, the report indicating whether the request is valid or whether the workflow has been successfully completed (¶ 0041, 0046, 0035).
As per claim 14, Subramanian teaches the method of claim 9, wherein receiving the workflow information for the set of workflows comprises: generating a user interface that indicates the multiple actions stored in the data structure; providing, to a client device, the user interface to be displayed by the client device; and receiving, from the client device, an indication of workflow information for a workflow that is based on an input provided via the user interface (¶ 0041).
As per claim 15, Subramanian teaches the method of claim 9, wherein workflow information further indicates failure information for each action associated with the workflow, wherein the failure information indicates whether the workflow can be continued if a failure of one or more actions is detected (¶ 0050).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. U.S. Patent Application Publication US2005/0193266A1 in view of Radestock U.S. Patent Application Publication US2003/0126521A1.
As per claim 1, Subramanian teaches a system for providing a common application programming interface (API) for executing different procedures, the system comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: store code, associated with performing an action, in an action database (¶ 0031), wherein the action database stores code for multiple actions; obtain information, for a set of procedures, including procedure information for a procedure, of the set of procedures, that indicates at least one of: input information, associated with the procedure, that indicates one or more inputs for the API associated with the procedure, a set of actions, from the multiple actions identified in the action database, associated with the procedure, an order that the set of actions are to be executed for the procedure, or failure information, for each action included in the set of actions, that indicates whether the procedure is to continue if an action included in the set of action fails (¶ 0012, 0034, 0050, 0052); receive a request to execute the procedure, wherein the request indicates the procedure and values or information for the one or more inputs for the API (¶ 0048-0049); execute the procedure based on the procedure information and the one or more inputs, wherein executing the procedure includes executing code for at least one action included in the set of actions; and 38Docket No. 0104-0405 create a monitoring record associated with the request, based on executing the procedure, that indicates information generated by executing the procedure (¶ 0050, 0035).  Subramanian does not explicitly teach an API call.  Radestock does teach an API call (¶ 0022).  It would have been obvious to one of ordinary skill in the art to use the process of Radestock in the view of Subramnian.  One of ordinary skill in the art would have been motivated to use the process of Radestock in the view of Subramnian because Radestock teaches invoking an API to test an application, an explicit desire of Subramanian.
As per claim 2, Subramanian teaches the system of claim 1, wherein the one or more processors are further configured to: identify, based on executing the procedure or based on the monitoring record, a failure associated with one or more actions included in the set of actions (¶ 0056); and automatically execute the code for the one or more actions based on identifying the failure (¶ 0058).
As per claim 3, Subramanian teaches the system of claim 1, wherein the one or more processors, when receiving the request to execute the procedure, are configured to: receive an indication of target information associated with an expected outcome of executing the procedure (¶ 0010, 0012).
As per claim 4, Subramanian teaches the system of claim 3, wherein the one or more processors are further configured to: compare the target information to actual information generated as a result of executing the procedure (¶ 0010), wherein the actual information is indicated by: the monitoring record, or a data source that stores information associated with the procedure (¶ 0010, 0012); and determine whether the procedure has been successfully completed based on comparing the target information to the actual information (¶ 0037).
As per claim 5, Subramanian teaches the system of claim 4, wherein the one or more processors, when determining whether the procedure has been successfully completed based on comparing the target information to the actual information, are configured to: perform a failure operation based on determining that that the procedure has not been successfully completed, wherein the failure operation includes at least one of: transmitting, to a device associated with the API call or associated with the procedure, an indication that the procedure has not been successfully completed, or executing code for one or more actions included in the set of actions (¶ 0050).
As per claim 6, Subramanian teaches the system of claim 1, wherein the one or more processors, when obtaining the procedure information for the set of procedures, are configured to: provide a user interface to be displayed by a client device, wherein the user interface indicates information associated with the set of actions; receive, from the client device and based on an input provided via the user interface, an indication of the procedure information for the procedure included in the set of procedures (¶ 0041); and store the procedure information in the action database or another database (¶ 0046).
As per claim 7, Subramanian teaches the system of claim 1, wherein the one or more processors, when creating the monitoring record associated with the request, are configured to: determine whether each action included in the set of actions has been successfully completed; identify, for one or more actions included in the set of actions, one or more data points generated based on executing the code associated with the action; and 40Docket No. 0104-0405 create the monitoring record to include at least one of: an indication, for each action included in the set of actions, of whether the action has been successfully completed, or an indication, for the one or more actions included in the set of actions, of the one or more data points (¶ 0046, 0035).
As per claim 8, Radestock teaches the system of claim 1, wherein the one or more processors, when executing the procedure, are configured to: identify, for an action included in the set of actions, one or more parameters associated with the action, wherein the one or more parameters include at least one of: a cap parameter indicating a permissible number of requests associated with the action permitted over a time period, or a rate parameter indicating a permissible rate of requests associated with the action; determine whether the request to execute the procedure satisfies the one or more parameters; and execute code for the action if the request to execute the procedure satisfies the one or more parameters (¶ 0022).
As per claim 16, Subramanian teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: obtain first information, for multiple actions, that includes action information for an action, included in the multiple action, that indicates code associated with executing the action and one or more inputs required to execute the action (¶ 0012, 0034, 0050, 0052); obtain second information, for a set of workflows, that includes workflow information for a workflow, included in the set of workflows, that indicates one or more actions from the multiple actions and an order in which the one or more actions are to be completed (¶ 0052, 0058); store, in a database, the first information for the multiple actions and the second information for the set of workflows (¶ 0031); receive, via an application programming interface (API), a request to complete the workflow included in the set of workflows, wherein the request indicates the workflow and one or more inputs for an API (¶ 0048-0049, 0052); identify, in the database, the workflow information associated with the workflow (¶ 0048-0049); execute code for the one or more actions indicated by the workflow information in the order indicated by the workflow information; and generate a monitoring report associated with the request based on executing the code that indicates an outcome of executing the code for the one or more actions (¶ 0050, 0035).
As per claim 17, Subramanian teaches the non-transitory computer-readable medium of claim 16, wherein the one or more instructions, that cause the device to execute code for one or more actions indicated by the workflow information in the order indicated by the workflow information, cause the device to: identify, for each action indicated by the workflow information, failure information indicated by the action information associated with each action (¶ 0050, 0052); execute code associated with a first action indicated by the workflow information (¶ 0058); determine that the first action was not successfully completed; and perform a failure operation indicated by the failure information associated with the first action based on determining that the first action was not successfully completed, wherein the failure operation includes: executing code associated with a second action indicated by the workflow information if the failure information indicates that the workflow is to be continued if the first action fails; or refraining from executing code associated with the second action indicated by the workflow information if the failure information indicates that the workflow is to be stopped if the first action fails (¶ 0050).
As per claim 18, Subramanian teaches the non-transitory computer-readable medium of claim 16, wherein the one or more instructions, that cause the device to execute code for one or more actions indicated by the workflow information in the order indicated by the workflow information, cause the device to: execute code associated with an action included in the one or more actions at a first time; determine that the action has not been successfully completed based on executing the code; and 46Docket No. 0104-0405 automatically execute the code associated with the action at a second time based on determining that the action has not been successfully completed (¶ 0050).
As per claim 19, Subramanian teaches the non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the device to: store the monitoring report associated with the request (¶ 0050, 0036); and provide, to a client device associated with the request or another device (¶ 0041), the monitoring report indicating at least one of: whether each action associated with the workflow has been successfully completed, information generated based on executing the code for the one or more actions (¶ 0046, 0035), or one or more actions to be completed using a batch processing technique.  
As per claim 20, Subramanian teaches the non-transitory computer-readable medium of claim 16, wherein the one or more instructions, that cause the device to obtain action information for multiple actions, cause the device to: obtain, for an action included in the multiple actions, an indication of at least one of: information to be identified in the monitoring report for the action (¶ 0041, 0046), or whether the action is to be completed using a batch processing technique.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0079734A1 to Kadam et al.:  Library source code modification according to performance specification.
 US 2020/0401506A1 to Sathianarayanan et al.: Batch testing of APIs.
US 10,133,650 to Park et al.:  API validation with test cases and parameters.
US 11,119,906 to Edouard et al.:  API call tracking monitoring user actions.
US 10,296,411 to Diggins et al.: Monitoring end point health status using API tokens.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113